[Cite as State ex rel. West v. McDonnell, 139 Ohio St. 3d 120, 2014-Ohio-1563.]




 THE STATE EX REL. WEST, APPELLANT, v. MCDONNELL, JUDGE, APPELLEE.
[Cite as State ex rel. West v. McDonnell, 139 Ohio St. 3d 120, 2014-Ohio-1563.]
Court of appeals’ judgment dismissing petition for writ of prohibition affirmed—
        Objection to alleged failure of clerk of courts to provide itemized bill of
        court costs is premature.
   (No. 2013-0952—Submitted November 19, 2013—Decided April 17, 2014.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 99085,
                                     2013-Ohio-1043.
                                ____________________
        Per Curiam.
        {¶ 1} Relator-appellant, Timothy West (“West”), and his brother, Todd
West, filed separate, nearly identical actions in the Eighth District Court of
Appeals, each seeking a writ of prohibition against respondent-appellee,
Cuyahoga Common Pleas Court Judge Nancy McDonnell. The court of appeals
granted Judge McDonnell’s motion to dismiss both actions. The brothers filed
separate, timely appeals with this court.
        {¶ 2} Because the facts surrounding the brothers’ convictions and the
forfeiture of their property are nearly identical, we adopt the facts set forth in our
opinion in Todd West’s case, State ex rel. West v. McDonnell, 139 Ohio St. 3d
115, 2014-Ohio-1562, ___ N.E.3d ___, as the facts in this case. For the same
reasons that we rejected Todd West’s two propositions of law, which are identical
to Timothy West’s first two propositions of law, we also reject Timothy West’s
first two propositions of law.
        {¶ 3} In his third proposition of law, West objects to the manner in
which court costs have been assessed against him. Specifically, West objects to
the alleged failure of the clerk of courts to provide him with a copy of an itemized
                             SUPREME COURT OF OHIO




bill. Assuming that this is a proper matter to raise in this appeal, we nevertheless
reject West’s argument.
       {¶ 4} The clerk of the court of common pleas is required to prepare an
itemized bill of costs upon the rendition of any judgment. R.C. 2303.28. The
clerk cannot issue an execution for costs unless an itemized statement has been
rendered. Id.; see also R.C. 2335.19(C).
       {¶ 5} Pursuant to R.C. 2303.03(A), the clerk of the court of common
pleas also serves as clerk of courts for the court of appeals.
       {¶ 6} According to West, the cost bill sent by the clerk of courts was not
itemized. However, West failed to submit a copy of the cost bill for the court’s
review. The appellate court record does contain a statement of costs, but it is
unclear if this is the same document of which West complains.
       {¶ 7} Moreover, West has not alleged that the clerk of courts has issued
a certificate of judgment against him for those costs or undertaken any collection
attempts. Therefore, his objection is premature at best.
       {¶ 8} Based on the foregoing, we affirm the judgment of the court of
appeals.
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              ____________________
       Timothy West, pro se.
       Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and James
E. Moss, Assistant Prosecuting Attorney, for appellee.
                          _________________________




                                           2